Case: 17-50130      Document: 00514198992         Page: 1    Date Filed: 10/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 17-50130                                  FILED
                                                                              October 17, 2017
                                                                               Lyle W. Cayce
MANUAL LOUIS ROBINSON,
                                                                                    Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:14-CV-96


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Manual Louis Robinson, Texas prisoner # 1655982, moves for a
certificate of appealability (COA) to appeal the district court’s denial of his 28
U.S.C. § 2254 petition challenging his conviction for capital murder, which
resulted in a life sentence.        Robinson asserts that he received ineffective
assistance of counsel at trial. In order to obtain a COA, Robinson must make




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50130    Document: 00514198992     Page: 2   Date Filed: 10/17/2017


                                 No. 17-50130

“a substantial showing of the denial of a constitutional right.”      28 U.S.C.
§ 2253(c)(2).
      This court must examine the basis of its jurisdiction, sua sponte if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Robinson’s
notice of appeal was filed more than 30 days from the entry of the final
judgment denying his § 2254 petition; therefore, it is untimely. See FED.
R. APP. P. 4(a)(1)(A), (c)(1). As a federal habeas proceeding is civil in nature,
see Archer v. Lynaugh, 821 F.2d 1094, 1096 (5th Cir. 1987), a timely notice of
appeal is a jurisdictional requirement. Bowles v. Russell, 551 U.S. 205, 214
(2007). Because Robinson’s notice of appeal was untimely, we lack jurisdiction
to address his COA motion.
      Accordingly, Robinson’s appeal is DISMISSED for want of jurisdiction,
and his request for a COA is DENIED as MOOT.




                                       2